Name: COMMISSION REGULATION (EC) No 1645/97 of 19 August 1997 correcting Regulation (EC) No 1629/97 of 14 August 1997 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  cooperation policy;  trade policy;  plant product
 Date Published: nan

 20 . 8 . 97 MEN-! Official Journal of the European Communities No L 229/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1645/97 of 19 August 1997 correcting Regulation (EC) No 1629/97 of 14 August 1997 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the third subparagraph of Article 13 (2) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice f), and in particular Article 1 3 (3) thereof, Whereas Commission Regulation (EC) No 1629/97 (4) has fixed the refunds applicable to cereal and rice sector products supplied as Community and national food aid; Whereas a check has shown that the published version does not correspond to the measures presented for an opinion to the Management Committee; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1 629/97 is replaced by Article 2 of this Regulation . Article 2 For Community food aid operations for North Korea a refund of ECU 367/tonne is fixed for products falling within CN code 1006 30 . Article 3 This Regulation shall enter into force on 20 August 1997. It shall apply from 15 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1997. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37. (3 OJ No L 329, 30 . 12 . 1995, p . 18 . (4) OJ No L 225, 15. 8 . 1997, p. 6 .